NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    ABO OBAIDA HUSSEIN, Petitioner.

                         No. 1 CA-CR 16-0185 PRPC
                              FILED 8-10-2017


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2003-006790-001 DT
                  The Honorable Andrew G. Klein, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Abo Obaida Hussein, Florence
Petitioner
                            STATE v. HUSSEIN
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Kenton D. Jones and Chief Judge Samuel A. Thumma
joined.


D O W N I E, Judge:

¶1            Abo Obaida Hussein petitions for review from the superior
court’s dismissal of his notice of post-conviction relief. We grant review but
deny relief.

¶2           A jury found Hussein guilty of four counts of sexual conduct
with a minor — all class 2 felonies and dangerous crimes against children.
As to each count, the superior court imposed mitigated 13-year prison
terms to be served consecutively. On direct appeal, this Court affirmed
Hussein’s convictions and sentences, and the mandate issued on March 5,
2008.

¶3            On February 13, 2014, Hussein filed an untimely notice of
post-conviction relief in the superior court. See Ariz. R. Crim. P. 32.4(a). In
his notice, Hussein asserted claims of ineffective assistance of counsel and
newly discovered evidence. The superior court summarily dismissed the
notice. Approximately two months later, Hussein again unsuccessfully
sought post-conviction relief. He thereafter filed a combined notice of, and
petition for, post-conviction relief on October 22, 2015, raising claims of
newly discovered evidence, unconstitutional identification evidence,
unconstitutional suppression of evidence, perjured testimony, and
violations of his rights under the Fourth, Fifth, Sixth, and Fourteenth
Amendments. The superior court summarily dismissed the notice, and this
petition for review followed. We review the superior court’s dismissal
order for an abuse of discretion. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19
(2012).

¶4            Although Hussein’s arguments are difficult to discern, he
alludes to being denied access to the courts, newly discovered evidence,
perjured testimony, a Brady1 violation, ineffective assistance of trial and
appellate counsel, denial of the right to counsel, prosecutorial and judicial

1      Brady v. Maryland, 373 U.S. 83 (1963).


                                      2
                            STATE v. HUSSEIN
                            Decision of the Court

vindictiveness, insufficiency of the evidence, and unlawful convictions.
Hussein also appears to suggest that this Court must review the record for
fundamental error.

¶5            In Hussein’s direct appeal, this Court reviewed the record for
fundamental error and found none. Fundamental error review is not
conducted in a post-conviction relief proceeding. State v. Smith, 184 Ariz.
456, 460 (1996). Furthermore, we adopt the superior court’s ruling
dismissing Hussein’s third untimely and successive notice of post-
conviction relief. The court dismissed that notice in an order that clearly
identified and correctly resolved the issues raised. The superior court did
so in a thorough, well-reasoned manner that will allow any future court to
understand the court’s rulings. Under these circumstances, “No useful
purpose would be served by this court rehashing the trial court’s correct
ruling in a written decision.” State v. Whipple, 177 Ariz. 272, 274 (App. 1993).
Accordingly, we grant review but deny relief.2




                            AMY M. WOOD • Clerk of the Court
                             FILED: AA




2     To the extent Hussein’s petition for review raises issues not
presented to the superior court, we do not address them. See State v.
Wagstaff, 161 Ariz. 66, 71 (App. 1988) (appellate court will not consider even
meritorious issues that were not first presented to the trial court).


                                         3